It is contended that the pauper acquired a settlement in Weare by the ownership of real estate and the payment of all taxes duly assessed upon him and his estate for four years in succession. It does not appear that he ever paid a tax in Weare, or that any tax was ever assessed against him in that town. The farm, in which it is claimed he owned a life estate, was taxed to, and the taxes paid by, another. It has already been decided in *Page 57 
this case that the pauper could not gain a settlement in the fourth method without being in some legal sense the payer of the taxes duly assessed on his estate. Weare v. Deering, 58 N.H. 206. No additional facts are reported by the referee presenting any new question of law, and the case is settled by that decision. A question of law is not reconsidered in the same case except on a motion for rehearing. Plaisted v. Holmes, 58 N.H. 619; Bell v. Lamprey, 58 N.H. 124.
Judgment for the plaintiff on the report.
ALLEN, J., did not sit: the others concurred.